Citation Nr: 0634381	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-07 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Evaluation of meralgia paresthetica, hypesthesia, left 
lateral femoral cutaneous nerve currently, evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 to November 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in January 2004, and a 
substantive appeal was received in March 2004.

The veteran was scheduled for a Board hearing in April 2005, 
but failed to attend.

The Board notes that the veteran's appeal initially included 
the issue of entitlement to an increased rating for fracture, 
left scaphoid navicular bone with nonunion, status post 
fusion.  By way of an August 2004 rating decision, however, 
the RO granted a 60 percent rating for this disability 
effective from August 9, 2000; this was a complete grant of 
the benefit sought by the appellant as specified in the 
appellant's March 2004 substantive appeal.  In February 2005, 
the appellant's representative confirmed that the appellant 
considered his appeal satisfied with regard to that issue.  
Thus, the issue is no longer in appellate status.


FINDING OF FACT

The veteran's meralgia paresthetica, hypesthesia, left 
lateral femoral cutaneous nerve is manifested by localized 
numbness and sensory disruption in the lateral aspect of the 
left thigh.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
the veteran's meralgia paresthetica, hypesthesia, left 
lateral femoral cutaneous nerve have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.123, 
4.124, 4.124a, Diagnostic Code 8529 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated August 2003, and again 
in a letter dated March 2004.  Moreover, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence in the August 2003 and March 
2004 letters and, additionally, in a February 2001 letter.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002).  The Board notes that 
the March 2004 letter was sent to the appellant prior to an 
August 2004 supplemental statement of the case issued in 
connection with RO readjudication of this issue.  
Furthermore, the August 2003 letter was sent to the appellant 
prior to the January 2004 statement of the case and the 
February 2001 letter was sent to the appellant prior to the 
June 2002 RO rating decision.  Thus, although VCAA notice was 
not complete prior to the initial RO adjudication of the 
issue, the appellant was later provided with two complete 
VCAA notice letters prior to the most recent RO adjudications 
of the case.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The August 2003 and Match 2004 VCAA letters notified the 
appellant to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves the issue of entitlement 
to an increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and severity of 
his meralgia paresthetica, hypesthesia, left lateral femoral 
cutaneous nerve.  However, there has been no notice of the 
types of evidence necessary to establish a disability rating 
or an effective date for any rating that may be granted.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant with letters in August 2003 
and March 2004 notifying him to submit evidence detailing the 
nature and severity of the disability on appeal.  In any 
event, as the Board finds below that an increased rating is 
not warranted for meralgia paresthetica, hypesthesia, left 
lateral femoral cutaneous nerve, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, including in-service and VA, have been obtained and 
the veteran has been afforded VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The rating schedule does not contain a diagnostic code to 
evaluate the veteran's meralgia paresthetica, hypesthesia, 
left lateral femoral cutaneous nerve disability.  The 
disability must therefore be rated using another diagnostic 
code that is analogous to the functions affected and the 
anatomical localization and symptomatology.  While the 
veteran reports experiencing significant pain in his leg 
which is limiting to his functioning, the medical evidence 
does not reveal any specific functions affected by impairment 
of the left lateral femoral cutaneous nerve.  As discussed in 
more detail below, the medical evidence indicates that any 
pain limiting the veteran's functions is medically distinct 
from symptoms associated with his service-connected meralgia 
paresthetica, hypesthesia, left lateral femoral cutaneous 
nerve.

The veteran's service-connected diagnosis of meralgia 
paresthetica, hypesthesia, left lateral femoral cutaneous 
nerve, has been clinically associated with symptoms limited 
to the presence of localized numbness and sensory 
disturbances, but not including the veteran's reports of 
limiting pain.  The physician who conducted the veteran's 
original April 2004 VA examination reported that the 
veteran's meralgia paresthetica was manifested by "definite 
numbness along the lateral aspect of the thigh."  The 
neurologist who conducted a June 2004 follow-up VA 
examination also indicated that only the veteran's "patchy 
sensory disturbances" specifically located around the 
"antereolateral aspect of the thigh" were associated with a 
disability of the left cutaneous nerve.  These competent 
medical identifications of symptoms associated with the 
veteran's meralgia paresthetica are consistent with the 
similar identification of numbness documented in the March 
2001 VA examination report conducted for this claim.

The Board acknowledges the veteran's contention that he 
additionally experiences pain associated with his left 
cutaneous nerve disability which significantly limits his 
function.  The veteran, as a layperson, is competent to 
provide evidence regarding his symptomatology, but he is not 
competent to provide evidence medically associating 
particular symptoms to a particular diagnosis or etiology; 
the Board must rely upon the conclusions of medical experts 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Most recently, the June 2004 VA 
neurological examination report shows the neurologist's 
findings that the veteran's reports of pain are inconsistent 
with meralgia paresthetica, hypesthesia, left lateral femoral 
cutaneous nerve.  The report states: "by his description the 
areas of involvement in no way correlate with the lateral 
femoral cutaneous nerve."  This neurology expert's 
impression confirms the original April 2004 VA examination 
report which shows another examining physician also 
distinguishing the veteran's reports of pain from his 
diagnosis of meralgia paresthetica, hypesthesia, left lateral 
femoral cutaneous nerve; the original examining physician 
requested the neurological follow-up to help determine a 
proper diagnosis for the veteran's pain because the physician 
was unable to attribute the reported pain to the service-
connected disability of the lateral femoral cutaneous nerve.

Additionally, pertinent VA treatment reports of record 
throughout the appeal period have been carefully considered.  
These reports show numbness attributed to the veteran's 
meralgia paresthetica, but make no indication of any clinical 
findings to contradict the VA examination reports authored to 
address this appeal specifically.  No VA treatment report 
shows that the veteran's pain in and around his left leg are 
clinically attributable to his diagnosis of meralgia 
paresthetica, hypesthesia, left lateral femoral cutaneous 
nerve.  The Board also notes that an April 2004 lay statement 
submitted in support of the veteran's claim by an AmeriCorps 
volunteer discusses the veteran's disability only in terms of 
"getting numb," and offers no evidence regarding the 
veteran's contentions of associated limiting pain.

The Board finds that Diagnostic Code 8529, paralysis of the 
external cutaneous nerve of the thigh, is the only diagnostic 
code appropriate for rating this service connected disability 
given its anatomical localization and the clinically 
recognized symptomatology of the veteran's service-connected 
diagnosis.  Under Diagnostic Code 8529, a zero percent (non-
compensable) rating is for application when there is mild to 
moderate paralysis of the external cutaneous nerve of the 
thigh.  A 10 percent award is for application when there is 
complete paralysis of the external cutaneous nerve of the 
thigh.  There is no higher rating available under Diagnostic 
Code 8529.

The Board has sought to determine if a higher rating could be 
awarded under another analogous diagnostic code, but finds 
none analogous to the functions affected and the anatomical 
localization and symptomatology as described by the evidence 
of record.  38 C.F.R. § 4.20.  

Based upon careful review of the veteran's treatment records, 
the Board has considered whether rating on the basis of 
neuritis or neuralgia would result in a higher evaluation, 
but finds that no higher rating can result.  Peripheral 
neuritis and peripheral neuralgia are to be rated on the 
scale provided for the injury of the nerve involved, in this 
case, the femoral cutaneous nerve.  38 C.F.R. §§ 4.123, 
4.124.  Thus, the result would be only a change in the 
diagnostic code used, from 8529 to either 8629 or 8729, but 
not a change in the degree of disability.  Moreover, 38 
C.F.R. § 4.123 specifies that the maximum rating that may be 
assigned for neuritis is a rating for severe, incomplete, 
paralysis; 38 C.F.R. § 4.124 specifies that the maximum 
rating that may be assigned for neuralgia is a rating for 
moderate, incomplete, paralysis.  The Board notes that the 
veteran's currently awarded rating of 10 percent under 
Diagnostic Code 8529 is defined as severe to complete 
paralysis of the nerve.  A higher award is thus not available 
utilizing sections 4.123 or 4.124.

In sum, there is no diagnostic code available that would 
result in an award higher than the currently assigned 10 
percent for the veteran's service-connected meralgia 
paresthetica of the left lower extremity, and thus an 
increased rating is not warranted.

The Board acknowledges that the veteran suffers pain in and 
around his left leg, and that such pain is not without 
consequences.  However, it must be emphasized that the 
veteran's service-connected disability involves damage to the 
femoral cutaneous nerve which has only been shown to have 
resulted in localized numbness and sensory disruption, but 
not the broad pain and functional limitation that the veteran 
experiences.

As noted, the 10 percent rating assigned represents the 
highest schedular rating for impairment of the lateral 
femoral cutaneous nerve.  An award of such a rating suggests 
that consideration should also be given to a possible 
extraschedular rating; however, the Board finds that the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321.  
The current evidence of record does not demonstrate that the 
service-connected disability has resulted in frequent periods 
of hospitalization or in marked interference with employment.  
Id.  Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

The preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's meralgia paresthetica, 
hypesthesia, left lateral femoral cutaneous nerve.  
Consequently, the Board finds that the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


